Citation Nr: 1209240	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  08-00 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for right ear hearing loss, to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's Spouse


ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from January 1968 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In an undated statement submitted after the above-captioned claim was remitted to the Board, the Veteran asserts that his left ear hearing loss existed prior to his active duty service and that it was aggravated beyond its natural course therein.  The issue of entitlement to service connection for left ear hearing loss was denied by a Board decision dated in March 2009 and was not appealed.  Accordingly, the RO must seek clarification from the Veteran as to whether he wishes to file a claim to reopen the issue of entitlement to service connection for left ear hearing loss.

The appeal is remanded to the RO via the Appeals Management Center, in Washington, DC. 


REMAND

In March 2009, the Board remanded the Veteran's claim of entitlement to service connection for right ear hearing loss for further development.  Specifically, the Board determined that, while the Veteran's service treatment records revealed no complaints of or treatment for right ear hearing loss, the evidence indicated an upward shift in right ear decibel thresholds over the course of his active service.  

Generally, even if hearing loss is not shown in service or at separation from service, service connection can still be established if medical evidence shows that it is actually due to incidents during service.  If competent medical evidence of record demonstrates (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing that produced findings meeting the requirements of 38 C.F.R. § 3.385,  VA must then determine, if possible, whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  38 C.F.R. § 3.385 (2011); Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

At the time of the March 2009 remand, the post-service evidence of record included an April 2008 audiogram; however, the Board found that this audiogram could not be considered, as it failed to provide the specific information necessary and consistent with the regulations pertinent to hearing acuity evaluations.  38 C.F.R. 
§ 4.85 (a) (2011).  Consequently, the Board found that a remand was required in order to afford the Veteran a VA examination to ascertain whether a current diagnosis of right ear hearing loss, if any, was related to the Veteran's military service, to include consideration of the demonstrated inservice shift in right ear hearing acuity.

In July 2009, the Veteran underwent a VA audiological examination.  Apparently, the examination report associated with the Veteran's claims file was the result of the third attempt to obtain reliable results.  The need for accurate testing was explained to the Veteran and seemed to have some bearing on the test results being "better" than the previous attempts.  After administering audiological testing, the diagnosis was moderate to profound sensorineural hearing loss, right ear.  The examiner then opined as follows:

There does seem to be some hearing loss bilaterally, especially in the higher pitches which the [otoacoustic emissions] results support.  The [V]eteran was exposed to significant noise during his military service in Vietnam, as well as the noise he was exposed to as a civilian i.e.: truck driving and recreational use of firearms.

With the [V]eteran's case history of being a truck driver for ten years and the use of firearms on a recreational basis, plus his combat experience in Vietnam, it is at least as likely as not that the [V]eteran's hearing loss and tinnitus are caused by or the result of the noise he was exposed to during his military service.

The July 2009 VA examiner conducted the examination without the benefit of review of the Veteran's claims file.  As such, in January 2010, the RO provided the examiner the Veteran's claims file and requested a supplemental opinion.  Following a review of the relevant evidence of record, the examiner opined as follows:

The Veteran had a hearing loss in the left ear when he entered the service and his hearing was reported to be normal when he was discharged.  There is no evidence of permanent hearing loss during his military service.  There is no evidence of a progression of hearing loss during his military service.  Therefore, it is my opinion that the [V]eteran's hearing loss was not caused by of the result of noise he was exposed to during his military service. 

The RO then readjudicated the Veteran's claim in a May 2010 supplemental statement of the case before remitting it to the Board for further appellate review.  

As discussed above, the Board found that the Veteran's right ear inservice puretone thresholds shifted upward when comparing his enlistment examination to his separation examination.  Specifically, consequent to enlistment in January 1968, an audiological examination demonstrated the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
-5
10
15

Upon his separation from military service in September 1969, the Veteran's puretone thresholds, in decibels, were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
15
-
15

Although the Veteran's puretone threshold remained the same at 4000 Hertz and improved at 3000 Hertz, his thresholds at 500, 1000, and 2000 Hertz worsened.

In the January 2010 addendum, the July 2009 VA examiner opined that there was no evidence of progressive hearing loss during the Veteran's active duty service, but did not address the demonstrated upward shift in the Veteran's right ear thresholds.  As such, the Board finds that the July 2009 VA examination, with January 2010 addendum, is inadequate for purposes of determining service connection and, thus, the RO failed to substantially comply with the directives of the Board's March 2009 remand.  RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the Board finds that a remand is required in order to afford the Veteran an adequate VA examination.

Additionally, in June 2010, the Veteran submitted a statement wherein he claimed that his current bilateral hearing loss was secondary to his service-connected diabetes mellitus, type II.  He also submitted a pamphlet that generically associated people with diabetes mellitus, type II, with a higher rate of hearing loss than people without diabetes mellitus, type II.  The Veteran did not submit a contemporaneous waiver of RO review with respect to his June 2010 statement or the pamphlet.  38 C.F.R. § 20.1304 (2011).  As such, the Board finds that a remand is warranted in order for the RO to consider such evidence.

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded the appropriate VA examination to determine the etiology of any hearing loss found.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  After a review of the examination findings and the entire evidence of record, and in light of the service and post service evidence of record, the examiner must render an opinion as to whether any current right ear hearing loss is related to the Veteran's military service, or to any incident therein, to include as due to noise exposure.  The Veteran's military occupational specialty, the objective medical findings in the service treatment records, the previous VA audiological evaluations currently of record, the Veteran's lay statements of inservice and post-service noise exposure, and any other pertinent clinical findings of record, must be taken into account.  The examiner must specifically address the question of whether the Veteran's current right ear hearing loss was incurred in or due to his military service, to include noise exposure.  In so doing, the examiner must specifically address the upward shift in the Veteran's right ear puretone threshold.  The examiner must also provide an opinion as to whether the Veteran's right ear hearing loss was due to or aggravated by his service-connected diabetes mellitus, type II.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resort to speculation, it must be so stated.  The report prepared must be typed.  

2.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  The RO must review the resulting examination to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  See Stegall, 11 Vet. App. at 271.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated, to include all the relevant evidence submitted since the May 2010.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

